EXHIBIT 99.3 ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, 2011 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER $ $ ATWOOD FALCON ATWOOD EAGLE ATWOOD OSPREY ATWOOD BEACON VICKSBURG ATWOOD AURORA SEAHAWK - RICHMOND - ATWOOD SOUTHERN CROSS ) OTHER - ) $ $ FOR THE NINE MONTHS ENDED JUNE 30, 2011 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER $ $ ATWOOD FALCON ATWOOD EAGLE ATWOOD OSPREY ATWOOD BEACON VICKSBURG ATWOOD AURORA SEAHAWK - RICHMOND - ATWOOD SOUTHERN CROSS ) OTHER - ) $ $
